Opinion issued May 7, 2009










In The
Court of Appeals
For The
First District of Texas




NO. 01-09-00082-CV




IBRAHIM M. ETER, MOHAMAD LALAL ELETER AND SARA
INVESTMENTS, INC.,  Appellants

V.

WHITNEY NATIONAL BANK,  Appellee




On Appeal from the 125th District Court
Harris County, Texas
Trial Court Cause No. 2006-66662




MEMORANDUM OPINIONAppellants have neither established indigence, nor paid all the required fees. 
See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless indigent), 20.1
(listing requirements for establishing indigence); see also Tex. Gov’t Code Ann. §§
51.207 (Vernon 2005), 51.208 (Vernon Supp. 2008); 51.941(a) (Vernon 2005),
101.041 (Vernon Supp. 2008) (listing fees in court of appeals); Fees Civ. Cases
B(1), (3) (listing fees in court of appeals).  After being notified that this appeal was
subject to dismissal, appellants, Ibrahim M. Eter, Mohamad Talal Eleter and Sarah
Investments, Inc., did not adequately respond.  See Tex. R. App. P. 5 (allowing
enforcement of rule); 42.3(c) (allowing involuntary dismissal of case).
          We dismiss the appeal for nonpayment of all required fees.  We deny all
pending motions.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Hanks.